DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-3, and 5-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
In particular, the prior art references of record do not expressly teach the combination of all claim 1 element limitations as amended, the combination of all claim 17 element limitations as amended, the combination of all claim 22 element limitations as amended, or the combination of all claim 23 element limitations as amended.  Specifically, in regard to claim 1 the prior art of record at least does not expressly teach concept of the fingerprint sensor, comprising a sensing line connected to the sensor pixel; a second fingerprint pad disposed on the substrate; and a fan-out line disposed between the sensing line and the second fingerprint pad, wherein the light-blocking conductive layer is electrically connected to the conductive connector.  In addition, in regard to claim 17 the prior art of record at least does not expressly teach concept of a flexible film disposed on the fingerprint pad; and a sensor circuit board electrically connected to the flexible film, Page 5 of 14wherein the flexible film or the sensor circuit board comprises a conductive connector to which a predetermined voltage is applied, and the light-blocking conductive layer is electrically connected to the conductive connector.  Still addition, in regard to claim 22 the prior art of record at least does not expressly teach concept of the fingerprint sensor, comprising a second fingerprint pad disposed on the substrate; and a fan-out line electrically connected to the sensor pixel and the second fingerprint pad, wherein the light-blocking conductive layer is electrically connected to the conductive connector, and wherein the light-blocking conductive layer comprises: a first light-blocking conductive layer which has a mesh structure in a plan view; and Page 7 of 14a second light-blocking conductive layer which protrudes from at least one side of the first light-blocking conductive layer and overlaps the conductive connector in a thickness direction of the substrate, and wherein the fan-out line overlaps the first light-blocking conductive layer, and the voltage line overlaps the second light-blocking conductive layer.  Moreover, in regard to claim 23 the prior art of record at least does not expressly teach concept of wherein the first fingerprint pad is connected to the first conductive connector via a first voltage line, and the second fingerprint pad is connected to the second conductive connector via a second voltage line, wherein a predetermined voltage is transmitted from the first fingerprint pad, the first voltage line, and the first conductive connector to the light-blocking conductive layer, and the predetermined voltage is transmitted from the second fingerprint pad, the second voltage line, and the second conductive connector to the light-blocking conductive layer.  Therefore, independent claims 1, 17, 22, and 23 contain allowable subject matter, and are allowable over the prior art of record.  In addition, the dependent claims are allowable based at least on their dependency to their respective independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621